DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/22/22 has been entered. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 1 and 22: “a structure for accommodating a refill of hair treatment product” is interpreted as “an insertion guide for the refill” and any equivalents known in the art (Specification of 5/29/19; page 3, 20-23). 
Claim 10: “an article for a hair treatment device…which is configured to be mounted removably on the accommodating structure such that its presence is detected by the detection element of the device” is interpreted as “an article that simulates the presence of a refill and preferably does not contain cosmetic product” and any equivalents thereof (Specification of 5/29/19; page 5, 20-25).
 Claim 12: “a means for fastening to the accommodating structure” is interpreted as “a profile…that engages in an insertion guide” and any equivalents thereof (Specification of 5/29/29; page 6, 9-14). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-17, 19-21 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1: recites “wherein the refill-free mode, the steam generator operating at a lower level in which the steam generator remains switched-on”; however, this language is not present in applicant’s originally filed disclosure. While applicant has support for “in the refill-free mode, the steam generator is switched off” (Page 2, first paragraph) and “the steam generator operates at a lower level or is inactive in the refill-free mode” (page 1, last paragraph), applicant does not have support for “the steam generator remains switched-on” in this refill-free mode as applicant now attempts to claim. For examination purposes, the claim will be treated as reciting “wherein the steam generator operates at a lower level in the refill-free mode” since this is what applicant has support for in the disclosure. Clarification or correction is requested.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3: the limitation “being inactive in the refill-free mode” directly conflicts with applicant’s claim 22 that requires the “steam generator operating at a lower level in the refill-free mode”. Either the generator is inactive or it is not, it cannot be both. This also directly conflicts with applicant’s arguments that the novelty of their device lies in the steam generator still operating during the refill-free mode. Clarification or correction is requested.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-6, 8-13, 15-17, 19, 21, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fereyre (WO 2014064660).
Claim 1: Fereyre discloses a device treating the hair (2, see Fig 1) comprising: a structure (108, Fig 17) for accommodating a refill (25, Fig 17) of hair treatment product, a steam generator (vaporization member [0035]) for outputting steam onto the hair at a rate of less than 10g/min [0035], a refill detection element [0043] that detects the refill when it is mounted on the accommodating structure [0043], at least one heated straightening plate (16) [0143]; the device being designed to pass into a refill-free mode (not operating [0043]) if no refill is detected by the detection element [0043], the operation of the steam generator in this refill-free mode being an off-state [0043] which is different than the on-state when a refill is present and the device being off means the steam generator is “operating at a lower level” in the refill-free mode because it is off. Since a steam generator does not instantaneously stop producing steam when turned off, the steam generator when the device shuts off would still produce a quantity of steam (whatever liquid remains in the delivery tube) that is less than during normal operation, thereby meeting the claim limitations. The office also notes that applicant’s own disclosure states that in the “refill free mode”, the steam generator is preferably inactive (Page 1, line 25 of applicant’s disclosure) and this is precisely what Fereyre discloses. Applicant only attempted to change this limitation when provided with the Fereyre reference. It is also noted that applicant’s own claim 3 also discloses the steam generator operating at a lower level or being off, meaning these are obvious variants of one another. 
Claim 2: Fereyre discloses the device not operating when no refill is detecting and operating when a refill is detected so it passes from the refill-free mode to a “normal mode” when a refill is present [0043]. 
Claim 4: Fereyre discloses the device not operating when the device is in the refill-free mode which means the heated plate and steam generator would both be turned off which would modify the temperature of the heated plate when in refill-free mode [0043]. 
Claim 5: Fereyre discloses the device comprising two arms (3 & 4, Fig 2) that close over the hair to be treated [0137], the device comprising an electronic control circuit with an electronic memory (counter [0043] & [0223]), designed to detect the closure of the arms and the fitting of the refill by way of the detection element [0043], the device being designed to increment a variable stored in a memory of the device during the use of the device after the refill has been changed and to pass into a finishing-touch operating mode (the device is described as not operating when the refill contains less than a predetermined amount [0043]) in which the operation of the steam generator and/or the straightening plate is modified, when the variable exceeds a predefined threshold ([0043] indicates a predefined number of jaw closes does this). 
Claim 6: Fereyre discloses the operation in the refill-free mode (off [0043]) is identical to the operation in the finishing-touch mode (off [0043]). 
Claim 8: Fereyre discloses the refill detection element being mechanical [0181].
Claim 10: Fereyre discloses an article (25, Fig 17) that is visually identical to the refill for the hair treatment device, which is configured to be removably mounted [0112] on the accommodating structure (108, Fig 17) such that its presence is detected by the detection element of the device [0043]. 
Claim 11: Fereyre discloses the article not containing any cosmetic product since an empty or nearly empty refill would contain no product; the office also notes that applicant’s own disclosure states that preferably the article does not contain any cosmetic product (Page 5, 24) and not that the article must not contain any. So a second refill once used up would also meet this limitation. 
Claim 12: Fereyre discloses the article comprising a means for fastening (105, Fig 17; T-shaped profile for sliding into accommodating structure) to the accommodating structure (108, Fig 17). 
Claim 13: Fereyre discloses the fastening means (105, Fig 17) having an overall T-shape and slotted in the middle (see two slots on opposite sides) in cross-section (see Fig 17). 
Claim 15: Fereyre discloses the article (25, Fig 17) is identical visually to the refill, so it would be able to be inserted into and removed from the device repeatedly just like the refill [0112]. 
Claim 16: Fereyre discloses the article being configured not to come into contact with a pressing element (other heated plate 16, Fig 17) of the device when the device is being used to treat the hair (see Fig 17). 
Claim 19: Fereyre discloses the temperature adjustment range of the heated straightening plate (16) being reduced by being switched off when the steam generator is in the refill-free mode [0043] so the straightening plate would be switched off which is a reduced temperature. 
Claim 21: Fereyre discloses the fastening means (105) comprising two profile elements (one on either side that creates the T-shape) that engage in an insertion guide of the accommodating structure (108, Fig 17) along which the article moves when it is fitted on the device and when it is removed from the device. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-13, 15-17, and 19-24, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Fereyre (WO 2014064660) in view of Cho (US 20150144610).
Claims 1 and 4: Fereyre discloses a device treating the hair (2, see Fig 1) comprising: a structure (108, Fig 17) for accommodating a refill (25, Fig 17) of hair treatment product, a steam generator (vaporization member [0035]) for outputting steam onto the hair at a rate of less than 10g/min [0035], a refill detection element [0043] that detects the refill when it is mounted on the accommodating structure [0043], at least one heated straightening plate (16) [0143]; the device being designed to pass into a refill-free mode if no refill is detected by the detection element [0043], and in this refill-free mode, the device can transition to a predefined state [0179] which is different than the state when a refill is present and one refill-free mode example provided is to turn off the entire device in refill-free mode [0043]. Since a steam generator does not instantaneously stop producing steam when turned off, the steam generator when the device shuts off would still produce a quantity of steam (from whatever liquid remains in the delivery tube) that is less than during normal operation, thereby meeting the claim limitations. The office also notes that applicant’s own disclosure states that in the “refill free mode”, the steam generator is preferably inactive (Page 1, line 25 of applicant’s disclosure).
Alternatively or additionally, Fereyre discloses the invention essentially as claimed except for the steam generator still actively producing steam in the refill-free mode. Cho, however, teaches a hair styling device (100, Fig 1) with a pair of arms each carrying a heated straightening plate (see Fig 3) that has a detection unit (130) and a control unit. The control unit may count the number of closures of the arms of the device and set the device to a power-off configuration or set it to a standby preset temperature [0015-0016] (which is interpreted as lower than the on temperature because that is what is meant by “standby”) for the purpose of making the hair device easier to use for the user during use and for better automated temperature regulation [0012]. This system would also result in less energy wasted because when the device is not being actively used the plates are not actively being heated to the use temperature and instead are heated to a lower standby temperature. Cho teaches providing two different operating modes of the heating units in hair straighteners in order to prevent wasting energy. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the device of Fereyre by modifying the control system to include modifying the steam generated and the heat provided to the heating plates to provide the device at a temperature lower than the refill present mode when the refill is not detected in view of Cho in order to make temperature regulation of the device easier and save energy when the device is not actively being used as disclosed by Cho. This modification means that the temperature of the heated plate and the quantity of steam generated are both modified in the refill-free mode. 
Claims 22-23: Fereyre discloses a device treating the hair (2, see Fig 1) comprising: a structure (108, Fig 17) for accommodating a refill (25, Fig 17) of hair treatment product, a steam generator (vaporization member [0035]) for outputting steam onto the hair at a rate of less than 10g/min [0035], a refill detection element [0043] that detects the refill when it is mounted on the accommodating structure [0043], at least one heated straightening plate (16) [0143]; the device being designed to pass into a refill-free mode if no refill is detected by the detection element [0043], and in this refill-free mode, the device can transition to a predefined state [0179] which is different than the state when a refill is present and one refill-free mode example provided is to turn off the entire device in refill-free mode [0043]. Since a steam generator does not instantaneously stop producing steam when turned off, the steam generator when the device shuts off would still produce a quantity of steam (from whatever liquid remains in the delivery tube) that is less than during normal operation, thereby meeting the claim limitations. The office also notes that applicant’s own disclosure states that in the “refill free mode”, the steam generator is preferably inactive (Page 1, line 25 of applicant’s disclosure). Fereyre further discloses the device comprising two arms (3 & 4, Fig 2) that close over the hair to be treated [0137], the device comprising an electronic control circuit with an electronic memory (counter [0043] & [0223]), designed to detect the closure of the arms and the fitting of the refill by way of the detection element [0043], the device being designed to increment a variable stored in a memory of the device during the use of the device after the refill has been changed and to pass into a finishing-touch operating mode (the device is described as not operating when the refill contains less than a predetermined amount [0043]) in which the operation of the steam generator is modified, when the variable exceeds a predefined threshold ([0043] indicates a predefined number of jaw closes does this).
Fereyre discloses the invention essentially as claimed except for heating the at least one heated straightening plate at a lower temperature than in the normal (refill-present) state with this temperature being higher than when the plate is not at all heated (when the device is off). Cho, however, teaches a hair styling device (100, Fig 1) with a pair of arms each carrying a heated straightening plate (see Fig 3) that has a detection unit (130) and a control unit. The control unit may count the number of closures of the arms of the device and set the device to a power-off configuration or set it to a standby preset temperature [0015-0016] (which is interpreted as lower than the on temperature because that is what is meant by “standby”) for the purpose of making the hair device easier to use for the user during use and for better automated temperature regulation [0012]. This system would also result in less energy wasted because when the device is not being actively used the plates are not actively being heated to the use temperature and instead are heated to a lower standby temperature. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the device of Fereyre by modifying the control system to include heating the heating plates to a temperature lower than the refill present mode when the refill is not detected in view of Cho in order to make temperature regulation of the device easier and save energy when the device is not actively being used as disclosed by Cho. This modification means that the temperature of the heated plate is modified in the refill-free mode and since hair straightens at different temperatures depending on the type of hair and the number of passes of the device over the hair, so the device in refill-free mode is still capable of straightening hair.
Claim 2: Modified Fereyre discloses the invention of claim 1 and Fereyre further discloses the device operating when a refill is detected so it passes from the refill-free mode to a “normal mode” when a refill is present [0043]. 
Claim 3: Modified Fereyre discloses the invention of claim 22 and Fereyre further discloses the steam generator [0043] can be inactive in the refill-free mode [0043]. 
Claim 5: Modified Fereyre discloses the invention of claim 1 and Fereyre further discloses the device comprising two arms (3 & 4, Fig 2) that close over the hair to be treated [0137], the device comprising an electronic control circuit with an electronic memory (counter [0043] & [0223]), designed to detect the closure of the arms and the fitting of the refill by way of the detection element [0043], the device being designed to increment a variable stored in a memory of the device during the use of the device after the refill has been changed and to pass into a finishing-touch operating mode (the device is described as not operating when the refill contains less than a predetermined amount [0043]) in which the operation of the steam generator is modified, when the variable exceeds a predefined threshold ([0043] indicates a predefined number of jaw closes does this). 
Claim 6: Modified Fereyre discloses the invention of claim 5 and Fereyre further discloses the operation of the steam generator in the refill-free mode (off [0043]) is identical to the operation of the steam generator in the finishing-touch mode (off [0043]). 
Claims 7 and 20: Modified Fereyre discloses the invention of claim 5 and Fereyre further discloses the temperature of the heated plate can be switched to off in the refill-free mode [0043]. Modified Fereyre discloses the invention essentially as claimed except for the finishing touch mode and the refill-free mode being different. 
Cho, however, teaches a hair styling device (100, Fig 1) that has a detection unit (130) and a control unit. The control unit may count the number of closures of the arms of the device and set the device to a standby temperature or to a power-off configuration or set it to a preset temperature [0015-0016] for the purpose of making the hair device easier to use for the user during use and for better automated temperature regulation [0012]. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the device of Fereyre by modifying the finishing-touch mode to set a new operating temperature in view of Cho in order to make temperature regulation of the device easier as disclosed by Cho. 
Claim 8: Modified Fereyre discloses the invention of claim 1 and Fereyre further discloses the refill detection element being mechanical [0181].
Claim 10: Modified Fereyre discloses the invention of claim 1 and Fereyre further discloses an article (25, Fig 17) that is visually identical to the refill for the hair treatment device, which is configured to be removably mounted [0112] on the accommodating structure (108, Fig 17) such that its presence is detected by the detection element of the device [0043]. 
Claim 11: Modified Fereyre discloses the invention of claim 10 and Fereyre further discloses the article not containing any cosmetic product since an empty or nearly empty refill would contain no product; the office also notes that applicant’s own disclosure states that preferably the article does not contain any cosmetic product (Page 5, 24) and not that the article must not contain any. So a second refill once used up would also meet this limitation. 
Claim 12: Modified Fereyre discloses the invention of claim 10 and Fereyre further discloses the article comprising a means for fastening (105, Fig 17; T-shaped profile for sliding into accommodating structure) to the accommodating structure (108, Fig 17). 
Claim 13: Modified Fereyre discloses the invention of claim 12 and Fereyre further discloses the fastening means (105, Fig 17) having an overall T-shape and slotted in the middle (see two slots on opposite sides) in cross-section (see Fig 17). 
Claim 15: Modified Fereyre discloses the invention of claim 10 and Fereyre further discloses the article (25, Fig 17) is identical visually to the refill, so it would be able to be inserted into and removed from the device repeatedly just like the refill [0112]. 
Claim 16: Modified Fereyre discloses the invention of claim 10 and Fereyre further discloses the article being configured not to come into contact with a pressing element (other heated plate 16, Fig 17) of the device when the device is being used to treat the hair (see Fig 17). 
Claim 17: Modified Fereyre discloses the invention of claim 1 and Fereyre further discloses a refill (25) with a hair treatment product and discloses the invention essentially as claimed except for a second refill forming a second removable accessory. 
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of modified Fereyre by providing it with a second refill forming a second removable accessory since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. See MPEP 2144.04(VI)(B). 
Claim 19: Modified Fereyre discloses the invention of claim 4 and Fereyre further discloses the temperature adjustment range of the heated straightening plate (16) can be reduced by being switched off when the steam generator is in the refill-free mode [0043] so the straightening plate would be switched off which is a reduced temperature. The proposed modification above also results in the refill-free mode being able to set the heated straightening plate at a lower standby operating temperature than in the normal mode and then turning the heating plate off if use of the device is not detected. 
Claim 21: Modified Fereyre discloses the invention of claim 12 and Fereyre further discloses the fastening means (105) comprising two profile elements (one on either side that creates the T-shape) that engage in an insertion guide of the accommodating structure (108, Fig 17) along which the article moves when it is fitted on the device and when it is removed from the device. 
Claim 24: modified Fereyre discloses the device having at least two operating modes (see above rejection of claims 22-23) based upon different user input. However, it would have been an obvious matter of design choice to modify the device of modified Fereyre to have multiple operational modes instead of just two, in order to provide a user with various different options for different sized sections of hair; for example allowing a higher operating temperature for more hair and a lower operating temperature for less hair in a section. It is also noted that this is essentially duplicating the modes of operation to have multiple modes, which is within the realm of obviousness since modified Fereyre already teaches a desire and need for different modes of operation of the device. 
Claims 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fereyre (WO 2014064660) in view of Cho (US 20150144610) as applied to claims 1 and 21 above and further in view of Schmid (US 20120186599).
Claim 9: Modified Fereyre discloses the invention of claim 1 and Fereyre further discloses the refill is inserted into an insertion guide and that identification of the assembly forming the refill can be carried out mechanically and/or electronically [0181] and modified Fereyre discloses the invention essentially as claimed except for the mechanical identification mechanism including a projection element disposed in an insertion guide of the accommodating structure, against which the refill bears when inserted to allow detection of the refill. 
Schmid, however, teaches a hair styling device (18) with a removable spacer (22, Fig 1) and the device can include a sensor, mechanical interlock, or other appropriate device for limiting or preventing operation of the device (18) when the spacer is not properly positioned/secured to the housing (24) [0039] and indicates that such a device can be positioned on the head portion (26) to the vapor-generating system (20) to prevent steam generation when the removable spacer is not properly mounted [0039] and a pressure switch operates an electrical contact when a projection element switch is pressed down because that is how they operate.
Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the detection element of modified Fereyre to comprise a projection element (projection of pressure switch) disposed in an insertion guide of the accommodating structure against which the refill bears when inserted in view of Schmid in order to enable detection of the refill as taught by Schmid thereby preventing accidental steam generation when not desired. 
Claim 14: Modified Fereyre discloses the invention of claim 12 and Fereyre further discloses the refill (25, Fig 19) is preferably affected by lugs (110, Fig 19) of the support (105, Fig 19) intended to engage in the accommodating structure (108, Fig 20) [0213]. Modified Fereyre discloses the invention essentially as claimed except for the profile elements comprising at its proximal end a hook-shaped holding projection that engages with a clip of the device to keep the refill in position on the device.  
Schmid, however, teaches a hair care device (18, Fig 4) comprising a removable refill (42, Fig 4) that connects to the device by a reservoir release clip (48, Fig 4) and a hook shaped projection (see annotations) on the refill [0034] in order to hold the refill in position thereby preventing accidental removal when not desired. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the device of modified Fereyre by providing it with a hook-shaped holding projection that mates with a clip of the device in order to hold the refill in position on the device in view of Schmid in order to prevent accidental removal of the refill when not desired. 
Response to Arguments
Applicant's arguments filed 9/22/22 have been fully considered but they are not persuasive. 
Applicant argues that Fereyre fails to teach “the steam generator remains switched-on in the refill free mode”; however, as discussed above, applicant has no written description support for this limitation and this limitation is new matter. So the claims were addressed as if reciting “the steam generator operates at a lower level” because this is the only language for which applicant has support in the disclosure, rendering this argument moot. 
Applicant then argues that Cho fails to teach modifying the steam generator in a refill-free mode; however, this is not required by Cho. Fereyre already teaches modifying the steam generated in the refill-free mode. Cho is used for its teaching of providing heated hair styling devices with different operating temperatures/modes, which would include modifying the steam output, as well because this is directly related to how hot the device is during use. In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  
Applicant then argues the new limitation to claim 22 that the device can be used to still straighten the hair. This argument is not persuasive because the temperature can be changed in both the Fereyre and Cho devices and the temperature at which a person needs to set the device for still straightening hair is entirely dependent on the user’s hair type and how many passes of the device are used. Cho teaches a lower temperature setting and a higher temperature setting, so it does not take a leap of inventiveness to determine that in view of Cho, a user could provide a host of different settings to the device in the event a user does not want steam and only wants heat or vice versa. This argument is also not persuasive because applicant also claims the heated straightening plate is switched off in the refill-free mode (see claims 19 and 20) such that it appears applicant is attempting to claim any permutation possible, while also confusingly arguing that what makes applicant’s device novel is what is claimed, but also the exact opposite of what is also claimed. This does not make sense and is confusing because applicant argues the novelty is that the heated plate is still heated and the steam generator can still operate when the device is in a refill-free mode, then why does applicant also submit claims drawn to the heated plate being turned off in this refill-free mode and the steam generator being turned off in this mode; that does not make sense. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Friday 10:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached at 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772

	
/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772